Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a first region being an entire region visible to both eyes of the driver when the
eyes are positioned at any point in the eye box” Paragraph [0035] of the Specification  discloses a first region 41 is a region visible to both eyes of the driver 200.  Nowhere in paragraph [0035] or the rest of the Specification provide support for “a first region being an entire region visible to both eyes of the driver when the eyes are positioned at any point in the eye box”
Claims 2-3 are rejected because they are depended on claim 1.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, the term “the eye box” recited in line 9 lack of lack of antecedent basis.
	Claims 2-3 are rejected because they are depended on claim 1.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO2017122300).
Claim 1, Yoshida discloses a vehicle display device, comprising: an image display (11, Fig. 6) configured to emit display light of an image; an optical system configured to project the display light emitted from the image display onto a reflection face ahead of a driver (Fig. 6); and an adjustment part (45, Fig. 17; 42, Fig. 18) provided in an optical path of the display light from the image display to the reflection face (Fig. 6), wherein the image includes: a first region visible to both eyes of the driver (the center region of Figs. 13-14); and a second region that is a region, other than the first region, of the whole region of the image and  that is closer to ends in an image width direction than the first region in the image is (the region that is close to the edge of the display area 40, Figs, 13-14, 18), the adjustment part is disposed at a position corresponding to a boundary between the first region and the second region, and the adjustment part is configured such that an amount of the display light penetrating the adjustment part (42, Figs. 13-14, 18) is reduced toward the ends in the image width direction (FIG. 13 is a plan view of the screen of the liquid crystal display element 13 according to the third embodiment of the present invention. The liquid crystal display element 13 includes a display area 40 in which an image is displayed and a rectangular frame 44 surrounding the display area 40. The frame 44 is an area where no image is displayed, and an area where peripheral circuits for controlling the liquid crystal are arranged. The frame 44 is covered with, for example, a black matrix BM and is visually recognized in black. A frame-like gradation area 42 is provided at the peripheral edge of the display area 40 of the liquid crystal display element 13. The gradation area 42 changes from white to black toward the outside of the screen. FIG. 14 is a plan view of the background visually recognized on the display member 15 and the display area 40 of the head-up display device 10. The head-up display device 10 displays the display area 40 on the display member 15, and a frame-like gradation area 42 is provided at the peripheral edge of the display area 40. The gradation area 42 changes from white to black toward the outside. Specifically, the gradation region provided in the screen of the liquid crystal display element 13 is displayed on the display member 15, thereby realizing the gradation region 42 in FIG. 14.) The vehicle display device inherently comprises an eye box for the user to see the image. 
Yoshida may not explicitly disclose the first region being an entire region visible to both eyes of the driver when the eyes are positioned at any point in the eye box. However, it would have been obvious to one of ordinary skill in the art that the entire region of the first region could be visible to both eyes of the driver if the first region is small enough. 
Claim 2, Yoshida discloses the adjustment part (42, Figs. 13-14, 18) has a gradation in which light transmittance decreases toward the ends in the image width direction (FIG. 13 is a plan view of the screen of the liquid crystal display element 13 according to the third embodiment of the present invention. The liquid crystal display element 13 includes a display area 40 in which an image is displayed and a rectangular frame 44 surrounding the display area 40. The frame 44 is an area where no image is displayed, and an area where peripheral circuits for controlling the liquid crystal are arranged. The frame 44 is covered with, for example, a black matrix BM and is visually recognized in black. A frame-like gradation area 42 is provided at the peripheral edge of the display area 40 of the liquid crystal display element 13. The gradation area 42 changes from white to black toward the outside of the screen. FIG. 14 is a plan view of the background visually recognized on the display member 15 and the display area 40 of the head-up display device 10. The head-up display device 10 displays the display area 40 on the display member 15, and a frame-like gradation area 42 is provided at the peripheral edge of the display area 40. The gradation area 42 changes from white to black toward the outside. Specifically, the gradation region provided in the screen of the liquid crystal display element 13 is displayed on the display member 15, thereby realizing the gradation region 42 in FIG. 14.)
Claim 3, Yoshida discloses the adjustment part includes a plurality of holes through which the display light passes, the holes are arranged along the image width direction, and opening areas of the holes become smaller toward the ends in the image width direction (FIG. 18 is a diagram for explaining a method of forming the gradation region 42 using the black matrix BM. In the gradation area 42, the black matrix BM includes a plurality of openings 43 whose area decreases toward the outside of the display area 40. In this way, by adjusting the area of the opening 43 of the black matrix BM, gradation can be formed at the peripheral edge of the display region 40).

8.	Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive in view the above rejections.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627